                          Case 4:19-cv-03074-YGR Document 115 Filed 09/03/20 Page 1 of 7



                     1   Brian C. Rocca, Bar No. 221576                    Richard S. Taffet, pro hac vice forthcoming
                         brian.rocca@morganlewis.com                       richard.taffet@morganlewis.com
                     2   Sujal J. Shah, Bar No. 215230                     MORGAN, LEWIS & BOCKIUS LLP
                         sujal.shah@morganlewis.com                        101 Park Avenue
                     3   Michelle Park Chiu, Bar No. 248421                New York, NY 10178-0060
                         michelle.chiu@morganlewis.com                     Telephone: (212) 309-6000
                     4   Minna Lo Naranjo, Bar No. 259005                  Facsimile: (212) 309-6001
                         minna.naranjo@morganlewis.com
                     5   Rishi P. Satia, Bar No. 301958                    Willard K. Tom, pro hac vice forthcoming
                         rishi.satia@morganlewis.com                       willard.tom@morganlewis.com
                     6   MORGAN, LEWIS & BOCKIUS LLP                       MORGAN, LEWIS & BOCKIUS LLP
                         One Market, Spear Street Tower                    1111 Pennsylvania Avenue, NW
                     7   San Francisco, CA 94105-1596                      Washington, D.C. 20004-2541
                         Telephone: (415) 442-1000                         Telephone: (202) 739-3000
                     8   Facsimile: (415) 442-1001                         Facsimile: (202) 739-3001

                     9   Attorneys for Google LLC
                    10

                    11                                 UNITED STATES DISTRICT COURT

                    12                              NORTHERN DISTRICT OF CALIFORNIA

                    13                                        OAKLAND DIVISION

                    14
                         DONALD R. CAMERON, et al.,                        Case No. 4:19-cv-03074-YGR
                    15
                                                Plaintiff,                 GOOGLE LLC’S RESPONSE TO SUA
                    16                                                     SPONTE JUDICIAL REFERRAL FOR
                                       v.                                  PURPOSES OF DETERMINING
                    17                                                     RELATIONSHIP OF CASES
                         APPLE INC.,
                    18
                                                Defendants.
                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                            Case No 4:19-cv-03074-YGR
 BOCKIUS LLP                                GOOGLE LLC’S RESPONSE TO SUA SPONTE JUDICIAL REFERRAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                              FOR PURPOSES OF DETERMINING RELATIONSHIP OF CASES
                             Case 4:19-cv-03074-YGR Document 115 Filed 09/03/20 Page 2 of 7



                     1           Pursuant to Civil L.R. 3-12(c) and (e), Google LLC (“Google”) responds to the Sua

                     2   Sponte Judicial Referral for Purposes of Determining Relationship of Cases ordered by Judge

                     3   Chen in Pure Sweat Basketball, Inc. v. Google LLC, et al., No. 20-cv-05792-EMC (N.D. Cal)

                     4   (“PSB-Google”), ECF 16. Judge Chen has referred PSB-Google to Judge Donato and Judge

                     5   Gonzalez Rogers to determine whether it is related to: Epic Games, Inc. v. Google LLC et al.,

                     6   No. C-20-5671-JD (“Epic-Google”); Cameron et al v. Apple Inc., No. C-19-3074-YGR

                     7   (“Cameron-Apple”); or Epic Games, Inc. v. Apple Inc., No. C-20-5640-YGR (“Epic-Apple”).

                     8           For completeness, Google advises the Court that two other actions should also be

                     9   considered for “relation” under Local Rule 3-12: Feitelson v. Google Inc., No. 14-cv-02007
                    10   (“Feitelson-Google”)1, which “was pending” before Judge Freeman; and Carr v. Google LLC,

                    11   No. 20-CV-05761 (“Carr-Google”), which “is pending” before Judge Freeman.

                    12           As a threshold matter, Google believes the three Android-related cases filed recently—

                    13   Epic-Google (Donato, J.), Carr-Google (Freeman, J.) and PSB-Google (Chen, J.)—all “relate” to

                    14   each other under Local Rule 3-12(a). Solely for convenience and purposes of this Response,

                    15   Google refers to these actions as “the Android/Google Cases.” Google also notes that under

                    16   Local Rule 3-12, these three cases may be related to the earlier-filed Android case, Feitelson-

                    17   Google (Freeman, J.), an action that “was pending in this District.” Civ. L.R. 3-12(b).

                    18           Google respectfully opposes relation of the Android/Google Cases to Cameron-Apple or

                    19   Epic-Apple (together, for purposes of this Response, the “iOS/Apple Cases”). Although Android
                    20   and iOS compete to attract app developers and end users, Google (through Android) and Apple

                    21   (through iOS) use different business models, agreements, and policies to support competing

                    22   ecosystems. The Android/Google Cases and iOS/Apple Cases thus do not concern “substantially

                    23   the same parties, property, transaction or event.” Civ. L.R. 3-12(a)(1). Moreover, the cases sit in

                    24   markedly different procedural postures—Google has not been served with the Complaints in

                    25   Epic-Google and Carr-Google, and only two of five Google defendants have been served in PSB-

                    26   Google (on August 21, 2020), whereas Apple has been engaged in continuous iOS-related

                    27
                         1
                          The PSB-Google complaint cites to the Feitelson-Google complaint when referencing relevant
                    28   Mobile Application Distribution Agreements (“MADAs”). PSB-Google Complaint, ¶ 69 n.75.
MORGAN, LEWIS &                                                        1                     Case No. 4:19-cv-03074-YGR
 BOCKIUS LLP                              GOOGLE LLC’S RESPONSE TO SUA SPONTE JUDICIAL REFERRAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                            FOR PURPOSES OF DETERMINING RELATIONSHIP OF CASES
                           Case 4:19-cv-03074-YGR Document 115 Filed 09/03/20 Page 3 of 7



                     1   litigation since 2011. It is therefore unlikely that conducting the Android/Google Cases and

                     2   iOS/Apple Cases before different Judges will lead to “unduly burdensome duplication of labor

                     3   and expense or conflicting results.” Civ. L.R. 3-12(a)(2).

                     4                                              DISCUSSION

                     5          An action is related to another when (1) the actions concern substantially the same parties,

                     6   property, transaction, or event; and (2) it appears likely that there will be an unduly burdensome

                     7   duplication of labor and expense or conflicting results if the cases are conducted before different

                     8   judges. Civ. L.R. 3-12(a). The rule applies to any potentially related action “which is or was

                     9   pending in this District.” Civ. L.R. 3-12(b) (emphasis added).
                    10            I.    The Android/Google Cases Should Not Be Related To the iOS/Apple Cases

                    11          The Android/Google Cases and the iOS/Apple Cases lack the requisite “substantial” parity

                    12   in parties, transactions, and operative facts. This Court has rejected relation of cases even where

                    13   parties and claims were far more similar than they are here. See Tecson v. Lyft, No. 18-cv-06782,

                    14   2019 WL 1903263, at *3 (N.D. Cal. Apr. 29, 2019) (Gonzalez Rogers, J.) (finding that TCPA

                    15   cases against the same defendant did “not suffice to meet the substantial similarity threshold”

                    16   because the cases involved “different facts and claims so the judge in each case would be focused

                    17   on resolving separate issues of law and fact for different parties”).

                    18          Different Parties, Property, Transactions, and Events. The defendants in the

                    19   Android/Google Cases are different from the defendants in the iOS/Apple Cases. This is
                    20   significant; it means there is virtually no overlap in the “property, transactions, or event[s]” at

                    21   issue. Civ. L.R. 3-12(a). This Court has recognized in the iOS/Apple Cases that having the same

                    22   defendant in those cases resulted in “each case stem[ming] from the use of the exact same

                    23   technology and the economics regarding the same technology.” Pepper v. Apple, No. 11-cv-

                    24   06714-YGR, 2019 WL 4783951, at *1 (N.D. Cal. Aug. 22, 2019) (Gonazalez Rogers, J.) (finding

                    25   “significant economies” in terms of case management and resolution of motions tied to an

                    26   understanding of the technology, platform markets, and the transactions at issue). In contrast,

                    27   Android and iOS do not use the “exact same technologies” and the business models of these two

                    28
MORGAN, LEWIS &                                                      2                    Case No. 4:19-cv-03074-YGR
 BOCKIUS LLP                               GOOGLE LLC’S RESPONSE TO SUA SPONTE JUDICIAL REFERRAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                             FOR PURPOSES OF DETERMINING RELATIONSHIP OF CASES
                             Case 4:19-cv-03074-YGR Document 115 Filed 09/03/20 Page 4 of 7



                     1   ecosystems, though in competition with each other, are materially different.

                     2            Android and iOS compete to attract app developers and end users, but the conduct

                     3   underlying their competition—and at issue in these two separate sets of lawsuits—is

                     4   distinct. While Apple’s iOS allows the distribution of apps only through Apple’s proprietary app

                     5   store, Android devices, in contrast: (1) can have multiple app stores simultaneously pre-installed

                     6   or downloaded and (2) allow for end users to sideload apps via the Internet. That means Android

                     7   app developers can distribute apps through multiple Android app stores, work directly with

                     8   OEMs or carriers to preload apps, and distribute apps to users directly from their own

                     9   websites. As a result, Apple and Google each have their own separate and unique negotiations
                    10   and contracts with app developers and original equipment manufacturers (OEMs). These

                    11   fundamental differences in the way Apple and Google support app distribution create key

                    12   distinctions in the claims and defenses in the iOS/Apple Cases and Android/Google Cases.2

                    13            Although there is some overlap with certain named plaintiffs—e.g., Epic has filed suit in

                    14   both Epic-Apple and Epic-Google—and the app developer classes—i.e., developers can create

                    15   both iOS and Android versions of their app—this overlap is insignificant from a “relation”

                    16   perspective. The operative facts relating to the business strategies and app distribution policies

                    17   that underlie the claims in the iOS/Apple Cases are different from those in the Android/Google

                    18   Cases. See Tecson, 2019 WL 1903263, at *3 (“Even if there was some overlap between classes,

                    19   the operative facts for the putative classes would still make them substantially different.”).
                    20            Little Duplication of Labor and Expense or Risk of Conflicting Results. The

                    21   Android/Google Cases and iOS/Apple Cases are in very different procedural postures, making it

                    22   unlikely there will be meaningful efficiencies created through relation. The iOS/Apple Cases are

                    23   related to a consumer class case, In re Apple iPhone Antitrust Litigation, No. 11-cv-06714-YGR,

                    24   that was filed in 2011 and is set for class certification proceedings in 2021 and trial in

                    25   2022. Cameron-Apple is proceeding on the same schedule. The Epic/Apple matter appears to be

                    26   proceeding on an expedited schedule. In contrast, no Google entity has been served in Epic-

                    27

                    28   2
                             This Response does not suggest that claims against Apple in the iOS/Apple Cases have merit.
MORGAN, LEWIS &                                                            3                      Case No. 4:19-cv-03074-YGR
 BOCKIUS LLP                                GOOGLE LLC’S RESPONSE TO SUA SPONTE JUDICIAL REFERRAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                              FOR PURPOSES OF DETERMINING RELATIONSHIP OF CASES
                             Case 4:19-cv-03074-YGR Document 115 Filed 09/03/20 Page 5 of 7



                     1   Google or Carr-Google and only two of five Google defendants were served in PSB-Google (on

                     2   August 21, 2020). Once served, and only after the initial scheduling is worked out, Google will

                     3   challenge the complaints, in large part based on circumstances unique to Android, just as it did in

                     4   Feitelson v. Google, Inc., 80 F. Supp. 3d 1019 (N.D. Cal. 2015). These differences in procedural

                     5   posture make it unlikely that there will be an unduly burdensome duplication of labor and

                     6   expense, and given the different defendants and operative facts, there is little risk of conflicting

                     7   results. Cf. Pepper, 2019 WL 4783951, at *2 (relating cases when “[a]ll three cases are currently

                     8   in a similar procedural posture and have yet to begin substantial discovery and so efficiency gains

                     9   will be achieved in discovery” and “the fact that both sets of plaintiffs seek injunctive relief
                    10   [against Apple] presents a sufficient risk of inconsistent results to warrant relation”).

                    11              II.   The Android/Google Cases All Relate To Each Other

                    12             While the three Android/Google Cases are related to each other, Google believes that

                    13   alongside Judge Chen’s referral to Judge Donato, under Local Rule 3-12, the cases also need to

                    14   be referred to Judge Freeman as they “may be ... related” to Feitelson-Google.3 Civ. L.R. 3-

                    15   12(b). These cases each allege claims against Google defendants based on Google’s contracts

                    16   with app developers and its policies within the Android ecosystem. The chart below summarizes

                    17   the Feitelson-Google case and each of the three Android/Google Cases in order of their filing.

                    18       Case, No. (Judge)      Plaintiff / Type   Defendants                     Property, Transaction
                                                                                                      or Event
                    19
                         Feitelson v. Google Inc., Gary Feitelson   Google, Inc.*                     Android OS
                    20   No. 5:14-cv-02007         and Daniel                                         Google Search
                         (Freeman, J.)             McKee / Putative *Converted to Google LLC in       Google’s MADA
                    21                             consumer class   2017                              Google Play Store
                    22
                         Epic Games, Inc. v.        Epic Games /       Google LLC                     Android OS
                    23   Google LLC et al., No.     Individual app     Google Payment Corp.           Google’s MADA
                         3:20-cv-05671              developer          Google Ireland Ltd.            Google Play Store
                    24

                    25   3
                            Each of the plaintiffs in the recently-filed Android/Google Cases—Epic, Mary Carr, and Pure
                         Sweat Basketball—agreed to litigate disputes with Google “exclusively” in Santa Clara County,
                    26   i.e., in the San Jose Division for federal court cases. See Google DDA, §16.8, available at
                         https://play.google.com/about/developer-distribution-agreement.html; Google Terms of Service,
                    27   Section “Settling disputes, governing law, and courts”, available at
                         https://policies.google.com/terms?hl=en-US. Judge Freeman is the only judge currently assigned
                    28   an Android/Google Case (Carr-Google) who presides in the San Jose Division.
MORGAN, LEWIS &                                                             4                     Case No. 4:19-cv-03074-YGR
 BOCKIUS LLP                                 GOOGLE LLC’S RESPONSE TO SUA SPONTE JUDICIAL REFERRAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                               FOR PURPOSES OF DETERMINING RELATIONSHIP OF CASES
                             Case 4:19-cv-03074-YGR Document 115 Filed 09/03/20 Page 6 of 7



                     1   (Donato, J.)                                       Google Commerce Ltd.            Google’s Developer
                                                                            Google Asia Pacific Pte. Ltd.   Distribution Agreements
                     2                                                                                      (“DDA”)
                     3   Carr v. Google LLC et        Mary Carr /           Google LLC                      Android OS
                         al., No. 5:20-cv-05761       Putative              Google Payment Corp.            Google’s MADA
                     4   (Freeman, J.)                consumer class        Google Ireland Ltd.             Google Play Store
                                                                            Google Commerce Ltd.            Google’s DDA
                     5                                                      Google Asia Pacific Pte. Ltd.

                     6   Pure Sweat Basketball,       Pure Sweat            Google LLC                      Android OS
                         Inc. v. Google LLC et al.,   Basketball /          Google Payment Corp.            Google’s MADA
                     7   No. 3:20-cv-05792            Putative app          Google Ireland Ltd.             Google Play Store
                         (Chen, J.)                   developer class       Google Commerce Ltd.            Google’s DDA
                     8                                                      Google Asia Pacific Pte. Ltd.

                     9           The three recently-filed cases each concern the same open mobile OS (Android) and

                    10   challenge the same Google Play policies, so there is a potential risk of inefficiencies and

                    11   conflicting results if those cases are heard before different Judges. The earlier filed case,

                    12   Feitelson-Google, was pending in this district and dismissed by Judge Freeman in 2015. See

                    13   Feitelson v. Google, Inc., 80 F. Supp. 3d 1019 (N.D. Cal. 2015) (granting motion to

                    14   dismiss). The same counsel who represented the Feitelson plaintiffs also represent the plaintiff in

                    15   PSB-Google, and both complaints allege the same theory of anticompetitive harm: Google’s use

                    16   of MADAs to purportedly foreclose competition in the relevant markets alleged in each

                    17   complaint. Both complaints allege inter alia that under Google’s MADA, OEMs can only

                    18   preload “must-have” Google apps if the OEM agrees to preload a bundle of Google apps

                    19   (including Google Play), which allegedly forecloses competitive apps from being preloaded. See,

                    20   e.g., Feitelson-Google, Dkt. No. 31, FAC ¶ 7; PSB-Google, Dkt. No. 1, Compl. ¶ 7. The Epic-

                    21   Google and Carr-Google cases allege substantially similar legal theories. See, e.g., Epic-Google,

                    22   Dkt. No. 1, Compl., ¶¶ 56-57; Carr-Google, Dkt. No. 1, ¶¶ 33-34.

                    23                                                  *         *       *

                    24           Google therefore respectfully requests that the Court decline to relate PSB-Google to

                    25   Cameron-Apple or Epic-Apple.4

                    26   4
                          Google has filed this initial Response in the lowest-numbered case identified on Judge Chen’s
                         Sua Sponte Referral Order. Google also intends to file in due course: (1) a response to Judge
                    27   Chen’s Sua Sponte Referral on the docket for Epic-Google (before Judge Donato), and (2) an
                         administrative motion as required by Civ. L.R. 3-12(b) to consider whether the Android/Google
                    28   cases “may be” related to Feitelson-Google, which “was pending” before Judge Freeman.
MORGAN, LEWIS &                                                           5                       Case No. 4:19-cv-03074-YGR
 BOCKIUS LLP                               GOOGLE LLC’S RESPONSE TO SUA SPONTE JUDICIAL REFERRAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                             FOR PURPOSES OF DETERMINING RELATIONSHIP OF CASES
                          Case 4:19-cv-03074-YGR Document 115 Filed 09/03/20 Page 7 of 7



                     1   Dated: September 3, 2020                    By     /s/ Brian C. Rocca
                                                                           Brian C. Rocca
                     2                                                     MORGAN, LEWIS & BOCKIUS LLP

                     3                                                     Attorneys for Google LLC

                     4

                     5

                     6

                     7

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                   6                    Case No. 4:19-cv-03074-YGR
 BOCKIUS LLP                            GOOGLE LLC’S RESPONSE TO SUA SPONTE JUDICIAL REFERRAL
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                          FOR PURPOSES OF DETERMINING RELATIONSHIP OF CASES
